Citation Nr: 0935315	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee trauma and degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
right wrist fracture and limitation of motion.

4.  Entitlement to a compensable evaluation for septoplasty 
turbinoplasty and nose bleeds.

5.  Entitlement to a compensable evaluation for impaired 
hearing (hearing loss).

6.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1981, from May 1982 to May 1984, and from May 1982 
to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The Veteran's left knee disability does not result in 
flexion limited to 30 degrees or extension limited to 15 
degrees, even with consideration of pain.

2.  The Veteran's right shoulder bursitis does not result in 
limited movement of the minor arm at the shoulder level or is 
limited midway between the side and shoulder level.

3.  The Veteran's right wrist disability does not show 
ankylosis of the wrist; there is no evidence of limited 
motion with incapacitation; and X-ray evidence does not show 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

4.  Fifty-percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side, is not found.

5.  Right ear hearing loss is manifested, at most, by an 
average puretone threshold of 40 decibels with speech 
discrimination of 86 percent; left ear hearing loss is 
manifested, at most, by an average puretone threshold of 
43.75 decibels with speech discrimination of 88 percent. 

6.  The Veteran's GERD does not result in persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5260, and 5261 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5019, 
5200, 5201, 5202, 5203 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for right wrist fracture and limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215.

4.  The criteria for a compensable disability rating for 
septoplasty turbinoplasty and nose bleeds have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.97, Diagnostic Code 6502 (2008).

5.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
disabling for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Left knee trauma and degenerative joint disease

Service connection was established for left knee trauma and 
degenerative joint disease in a December 2004 rating 
decision.  A current evaluation of 10 percent disabling for 
the left knee is in place.

The RO has evaluated the Veteran's bilateral knee disability 
under 38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 20 percent 
evaluation is warranted where knee flexion is limited to 30 
degrees.  A 20 percent evaluation is warranted where knee 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The Board will also consider other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent 
evaluation is warranted where knee extension is limited to 15 
degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 30 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion between 0 degrees 
and 10 degrees.

Diagnostic Code 5257 warrants a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.  Id.

VA's Schedule for Rating Disabilities does not define the 
words "slight," "moderate" and "severe."  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

The relevant medical evidence consists of a VA examination 
from November 2006, measuring the Veteran's left knee range 
of motion.  The VA examination report, dated in November 
2006, showed that the Veteran's left knee had extension to 0 
degrees and flexion to 140 degrees, with pain at 130 degrees.  
Therefore, he had full range of motion for his left knee.

Simply stated, the VA examination report provides evidence, 
as a whole, against the Veteran's claim.  The previously 
discussed recorded ranges of motion for the knees bilaterally 
do not show that the knees have had flexion limited to 30 
degrees or extension limited to 15 degrees.  The evidence of 
record does not indicate range of motion limited enough to 
provide a basis to grant this claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Although the 
November 2006 examination contained reports that the Veteran 
experienced pain, such findings do not provide for a higher 
disability rating in this case.  The DeLuca factors go to 
additional loss of function caused by limitation of motion 
due to pain.  In the November 2006 examination report, the 
examiner indicated that upon repetitive forward flexion, 
extension, bilateral flexion, and bilateral rotation which 
tested for increased pain, weakness, fatigability, 
incoordination, and lack of range of motion, there was no 
additional loss of function caused by limitation of motion 
due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not allow for a disability rating higher 
than 10 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

There is nothing in the outpatient treatment records to 
indicate that this condition has worsened since the 2006 
examination.  In fact, the treatment records, as a whole, are 
found to only provide more evidence against this claim.

In this regard, it is important for the Veteran to understand 
that without taking into consideration pain, the current 
evaluation could not be justified based on the evidence of 
record.

While a higher evaluation for the Veteran's bilateral knee 
disability is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261, the Board now turns to 
Diagnostic Code 5256 and 5257 for evaluation.  As discussed 
above, a separate rating may be warranted if the evidence 
shows ankylosis and/or recurrent subluxation or lateral 
instability.

During the November 2006 VA examination, there was no joint 
ankylosis of the Veteran's left knee.  There was no 
instability although the knee was tender to palpation.  
Additionally, there was no swelling, effusion, fracture, or 
subluxation.  Thus, a higher disability rating is not 
warranted under any of the applicable disability codes.

The Board does not find evidence that the rating assigned for 
the Veteran's left knee trauma and degenerative joint disease 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  As such, the claim must 
be denied.  The evidence in this case is not so evenly 
balanced as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Right shoulder bursitis

Service connection was established for right shoulder 
bursitis in a December 2004 rating decision.  A current 
evaluation of 10 percent disabling for right shoulder 
bursitis is in place.

The Veteran's service-connected right shoulder disability is 
rated under Diagnostic Code 5019, which provides that 
bursitis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2008).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Range of motion of the arm and shoulder is rated under 
Diagnostic Code 5201, under which a 20 percent evaluation is 
warranted where movement of the minor arm is limited at the 
shoulder level or is limited midway between the side and 
shoulder level.  A 30 percent evaluation is warranted where 
movement of the minor arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Plate I, indicates that normal 
flexion and abduction of the shoulder is 180 degrees, with 
the shoulder level measured at 90 degrees, respectively, and 
normal internal and external rotation of the shoulder is 90 
degrees.  In determining whether the Veteran had limitation 
of motion to shoulder level, it is necessary to consider 
reports of forward flexion and abduction.  See Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. 
§ 4.71, Plate I (2008).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent disability rating is warranted where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  See Diagnostic Code 5003.

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of a disability evaluation in excess of 10 percent for 
service-connected right shoulder bursitis.

During a VA examination of the Veteran's right shoulder, he 
reported pain, stiffness, and weakness.  Upon physical 
examination, the Veteran had flexion of 0 to 180 degrees with 
pain at 120 degrees, abduction from 0 to 180 degrees without 
pain, external rotation from 0 to 90 degrees with pain at 45 
degrees, and internal rotation from 0 to 25 degrees without 
pain.  There was no loss of a bone or part of a bone, no 
recurrent shoulder dislocations, and no joint ankylosis.  
There were spasms in the Veteran's right shoulder.  
Accordingly, the Veteran's right shoulder bursitis more 
closely approximates the criteria of a 10 percent disability 
rating and a higher evaluation is not warranted.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Although the 
November 2006 examination contained reports that the Veteran 
experienced pain, such findings do not provide for a higher 
disability rating in this case.  The DeLuca factors go to 
additional loss of function caused by limitation of motion 
due to pain.  In the November 2006 examination report, the 
examiner indicated that upon repetitive use, which tested for 
increased pain, weakness, fatigability, incoordination, and 
lack of range of motion, there was no additional loss of 
function caused by limitation of motion due to pain.  
Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not allow for a disability rating higher than 10 percent.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this regard, it is important for the Veteran to again 
understand that without taking into consideration pain, the 
current evaluation could not be justified based on the 
evidence of record.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, the evidence of record does not 
demonstrate ankylosis of the scapulohumeral articulation, 
other impairment of the humerus, or impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203.

The Board does not find evidence that the rating assigned for 
the Veteran's right shoulder bursitis should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Right wrist fracture and limitation of motion

Service connection was established for a right wrist fracture 
and limitation of motion in a December 2004 rating decision.  
A current evaluation of 10 percent disabling for the right 
wrist fracture and limitation of motion is in place.

Wrist disorders are addressed under Diagnostic Codes 5214 and 
5215 of 38 C.F.R. § 4.71a where evaluations of 10, 20, 30, 
40, and 50 percent are authorized.  Diagnostic Code 5215, 
limitation of motion of the wrist, authorizes a 10 percent 
evaluation for limitation of motion of 15 degrees 
dorsiflexion or of palmar flexion in line with the forearm.

Under Diagnostic Code 5214, evaluations of 20 through 50 
percent are authorized for ankylosis of the wrist.  Ankylosis 
is the "[s]tiffening or fixation of a joint as the result of 
a disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th Ed. 1990)).

Normal ranges of motion for the wrist include dorsiflexion 0- 
70 degrees, palmar flexion 0-80 degrees, ulnar deviation 0-45 
degrees, and radial deviation 0-20 degrees.

A November 2006 VA examination of the Veteran's right wrist 
indicated that the Veteran complained of pain, stiffness, and 
weakness, along with decreased gripping strength and popping.  
Upon physical examination, the Veteran's right wrist had full 
range of motion, as ulnar deviation was from 0 to 45 degrees 
with pain at 30 degrees.  Radial deviation was from 0 to 20 
degrees without pain, dorsiflexion was from 0 to 70 degrees 
with pain at 55 degrees, and palmar flexion wad from 0 to 80 
degrees with pain at 50 degrees.  Based on the above, the 
Veteran's right wrist disability more closely approximates a 
10 percent evaluation.  In fact, a higher evaluation under 
Diagnostic Code 5215 is not possible as 10 percent is the 
maximum rating.

In addition, the Veteran's right wrist disability would not 
warrant a higher rating under Diagnostic Code 5214.  The VA 
examination report in November 2006 revealed no loss of a 
bone or part of a bone and no joint ankylosis.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Upon ulnar 
deviation, the Veteran had pain starting at 30 degrees.  The 
examiner indicated that the Veteran did have limited range of 
motion due to pain on repetitive use.  Dorsiflexion and 
palmar flexion range of motion were also limited upon 
repetitive use due to pain.  Taking into consideration the 
additional limitation of motion due to pain, the Veteran's 
range of motion is 0 to 30 degrees for ulnar deviation, 0 to 
55 degrees for dorsiflexion, and 0 to 50 degrees for palmar 
flexion.  

Even using these ranges of motion in determining the 
Veteran's level of disability, these measurements would not 
warrant a disability rating higher than 10 percent.  As 
mentioned, the Veteran is already receiving the maximum 
evaluation for a wrist disability based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2008).

The Board does not find evidence that the rating assigned for 
the Veteran's right wrist fracture and limitation of motion 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  As such, the claim must 
be denied.  The evidence in this case is not so evenly 
balanced as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Septoplasty turbinoplasty and nose bleeds

Service connection was established for septoplasty 
turbinoplasty and nose bleeds in a December 2004 rating 
decision.  A noncompensable evaluation is currently in place.

Specifically, this condition is rated pursuant to DC 6502. 
Under this code, a maximum rating of 10 percent is assigned 
for traumatic nasal septum deviation with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side. 38 C.F.R. § 4.97.

During a VA examination of the Veteran's nose in November 
2006, there were no complaints of nosebleeds.  Upon physical 
examination, there were no signs of nasal obstruction.  No 
nasal polyps were present.  In addition, there was no septal 
deviation.  There was hyperemic mucosa in both nostrils with 
a small scab on the right septal wall and clear to white 
mucus in both nostrils.  The Veteran was diagnosed with a 
history of nasal septoplasty turbinoplasty with recurrent 
epistaxis.  

In short, the Veteran's current symptoms do not indicate any 
nasal passage obstruction in either nostril and a higher 
evaluation is not warranted.

The Board does not find evidence that the rating assigned for 
the Veteran's septoplasty turbinoplasty and nose bleeds 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  As such, the claim must 
be denied.  The evidence in this case is not so evenly 
balanced as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Hearing loss

Service connection for bilateral hearing loss was granted in 
December 2004.  A noncompensable disability rating was 
assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Of record are audiometric test results from VA examinations 
conducted in October 2004 and December 2006.  On the 
audiological evaluation in October 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
35
50
70
40
LEFT
10
25
60
75
42.5

Rating the Veteran's hearing disorder using the puretone 
averages noted on the October 2004 audiological examination 
report would not result in a compensable rating.  The 
Veteran's puretone averages for his right and left ears were 
40 and 42.5 decibels, respectively.  Speech discrimination 
bilaterally was 88 percent.  None of the audiometric test 
results fell into one of the exceptional patterns of hearing 
loss stated in 38 C.F.R. § 4.86.  

On the audiological evaluation in December 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
30
50
60
36.25
LEFT
10
25
55
85
43.75

Rating the Veteran's hearing disorder using the puretone 
averages noted on the December 2006 audiological examination 
report would also not result in a compensable rating.  The 
Veteran's puretone averages for his right and left ears were 
36.25 and 43.75 decibels, respectively.  Speech 
discrimination for his right and left ears were 86 and 88 
percent, respectively.  None of the audiometric test results 
fell into one of the exceptional patterns of hearing loss 
stated in 38 C.F.R. § 4.86.  

In short, application of Table VI results in an assignment of 
Roman Numeral II for each ear.  Application of Table VII 
results in a "0" percent or non-compensable evaluation 
under 38 C.F.R. § 4.85.  Accordingly, the Veteran's bilateral 
hearing loss does not warrant a compensable rating.

The Board does not find evidence that the rating assigned for 
the Veteran's hearing loss should be increased for any other 
separate period based on the facts found during the entire 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

GERD

Service connection was established for GERD in a December 
2004 rating decision.  A 10 percent disability evaluation is 
currently in place.

The Veteran's GERD has been rated by analogy to hiatal hernia 
under Diagnostic Code 7346.  Under this code provision, a 10 
percent rating is assignable for a hiatal hernia "with two 
or more of the symptoms for the 30 percent evaluation of less 
severity."  A 30 percent rating is assignable for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assignable for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

The relevant evidence of record includes a VA examination 
conducted in November 2006 of the Veteran's esophagus.  The 
examination report reflected that the Veteran complained of 
symptoms of daily esophageal distress, heartburn, and 
regurgitation. While the Veteran reported that he 
regurgitated into his throat more frequently and has had to 
stop eating a lot of his favorite foods, upon physical 
examination, there were no signs of significant weight loss 
or malnutrition.  Significantly, there was no indication of 
substernal or arm or shoulder pain and no considerable 
impairment of health.  The November 2006 examiner indicated 
that the Veteran's overall, general health was "good."

VA treatment reports do not provide any additional evidence 
applicable to the rating criteria.

The Board does not find evidence that the rating assigned for 
the Veteran's GERD should be increased for any other separate 
period based on the facts found during the entire appeal 
period.  The evidence of record supports the conclusion that 
the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.  As 
such, the claim must be denied.  The evidence in this case is 
not so evenly balanced as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Extraschedular

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disabilities resulting from left knee trauma and degenerative 
joint disease, right shoulder bursitis, right wrist fracture 
and limitation of motion, septoplasty turbinoplasty and nose 
bleeds, hearing loss, and GERD.  There are no manifestations 
of the Veteran's above disabilities that have not been 
contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Without giving the Veteran 
to benefit of all doubt, the current findings could not be 
justified.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

The Board has considered the Veteran's statement regarding a 
"Loss of Enjoyment", however, it is important for the 
Veteran to understand that a veteran who has been found to be 
80% disabled, as in this case, will, by definition, not be 
able to perform certain task (in this case, for example, play 
baseball, basketball, hunt or run).  Without such problems, 
there would be no basis to find the Veteran 80% disabled.  
Simply stated, if the veteran had full mobility, he would not 
be provided compensable evaluations for many of his 
disabilities. 

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in April 2004, August 2004, and July 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for left knee trauma and degenerative joint disease, 
right shoulder bursitis, right wrist fracture and limitation 
of motion, septoplasty turbinoplasty and nose bleeds, hearing 
loss, and GERD.  There has been no "increased rating 
claim."  Rather, there has been only one claim as to the 
Veteran's disabilities, the original claim in which the 
Veteran sought to establish service connection and receive 
compensation for these disabilities.  See Fenderson v. West, 
12 Vet. App. 119, 125 (1999) (explaining that a disagreement 
with an initial rating assigned for a disability following a 
claim for service connection is part of the original claim 
and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

In this regard, the Board has considered the issue of whether 
to provide the Veteran an additional VA examination.  
However, based on a review of all treatment records in this 
case, the Board finds to basis to assume that an additional 
VA examination would provide a basis to grant any of these 
claims.

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


